Citation Nr: 0617140	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-09 880	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abdominal pain, including as secondary to 
the service-connected residuals of bilateral hernia 
repairs.

2.  Entitlement to service connection for left sural 
neuropathy, as secondary to the service-connected 
residuals of bilateral hernia repairs.

3.  Entitlement to service connection for degenerative 
disc disease of the lumbar spine, to include as 
secondary to the service-connected residuals for 
bilateral hernia repairs.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1961 and from March 1962 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In February 2004, the Board reopened a claim of 
entitlement to service connection for a disability 
manifested by abdominal pain secondary to service-
connected bilateral inguinal hernia repairs.  The Board 
then remanded that and other claims on appeal for 
additional development.  The case has been returned to 
the Board for further appellate consideration.  

A motion to advance this case on docket has been 
granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2005).

The appeal was certified to the Board in April 2006.  
Subsequently, in May 2006, the veteran submitted lay 
statements that addressed severe pain on the left side 
caused by bilateral hernia repairs and his inability to 
maintain gainful employment.  This evidence was not 
accompanied by a waiver of review by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (2005).  
However, no unfair prejudice will result from the 
Board's handling of the matter at this time as the 
decision reached below regarding service connection for 
additional disability due to bilateral hernia repairs 
is favorable to the veteran.  Further, the claim 
seeking entitlement to TDIU is remanded for additional 
development.  

The appeal regarding a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  Competent medical evidence reflects that service-
connected residuals of bilateral inguinal hernia repair 
causes additional disability manifested by lower 
abdominal pains that are not considered in the ratings 
assigned for residuals of bilateral inguinal hernias.

2.  Competent medical evidence reflects that it is at 
least as likely as not that service-connected residuals 
of bilateral inguinal hernia repair causes left sural 
neuropathy.

3.  Competent medical evidence reflects that the 
service-connected residuals of bilateral inguinal 
hernia repair have not caused or aggravated lumbar 
spine degenerative disc disease with osteoarthritis.

4.  There is no competent medical evidence of 
degenerative disc disease with osteoarthritis in 
service or within the one-year period following the 
veteran's discharge from active duty, and the 
preponderance of the evidence is against finding that 
current degenerative disc disease with osteoarthritis 
is related to his active service or any event thereof. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the 
veteran, his lower abdominal pains and left sural 
neuropathy are proximately due to, or aggravated, by 
service-connected disabilities.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2005).

2.  Lumbar spine degenerative disc disease with 
osteoarthritis was not incurred in or aggravated by 
active military service, and may not be presumed to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1111, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

3.  Lumbar spine degenerative disc disease with 
osteoarthritis is not due to service-connected 
residuals of bilateral hernia repairs.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA must 
tell a claimant the types of medical and lay evidence 
that the claimant could submit that is relevant to 
establishing disability.  VA also tells claimants to 
submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2005).  

VA has notified the veteran of the information and 
evidence needed to substantiate his service connection 
claims.  VA provided a rating decision, a statement of 
the case, and supplemental statements of the case 
(SSOCs).  VA sent notice letters in July 2001, February 
2004, and in November 2004.  These documents provide 
notice of the law and governing regulations as well as 
the reasons for the determinations made regarding the 
claims.  These documents inform the veteran of what 
evidence is needed to substantiate the claims.  The 
letters told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  
Examination reports are associated with the claims 
files.  All identified evidence has been accounted for 
to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); 
see also 38 C.F.R. § 3.159(c).  VA sent its first 
notice letter prior the initial adverse decision in 
accordance with Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  The Board remanded the case in 
February 2004 for development and notification.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

This veteran is hereby notified that the RO will assign 
disability ratings and effective dates for the award of 
benefits for service connection for left sural 
neuropathy and for abdominal pains.  If the veteran is 
not satisfied with the disability rating or the 
effective date, he is invited to submit a notice of 
disagreement in accordance with instructions that will 
be provided with the rating decision.  Further, in 
light of the Board's determination that the criteria 
for service connection for degenerative disc disease 
and osteoarthritis of the lumbar spine have not been 
met, no effective date or disability rating will be 
assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in 
Dingess/Hartman.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.

Service Connection

Service connection may be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303(a).  "Direct" service 
connection may be established for a current disability 
when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical 
records, or for which the veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

There is no requirement that a disorder must be 
"chronic" as a condition precedent to direct service 
connection under 38 C.F.R. § 3.303; however, "chronic 
diseases" such as arthritis are accorded special 
consideration for service connection.  38 C.F.R. 
§§ 3.307, 3.309.  Where a condition is not shown to be 
chronic, then continuity of symptomatology is required 
to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection is available where a 
service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Once the evidence has been assembled, the Board 
assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and 
negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Current diagnoses include painful, adherent abdominal 
tissues, left sural neuropathy, and lumbar spine 
degenerative disc disease with osteoarthritis; however, 
the etiology of each is in question.  

Abdominal Pain 

A history of esophageal reflux is contained in a 
September 1999 VA digestive disease compensation 
examination report; however, the report also notes 
other pain and burning sensations in the lower 
abdominal area that radiates into the groin when 
lifting more than 30 pounds.  The Board concludes from 
the context of the examination report that the examiner 
did not intend to link the lower abdominal pains to 
esophageal reflux symptoms. 

In July 2002, E.A. Shaneyfelt, M.D., explained that the 
veteran's body produced an abnormal amount of painful, 
adherent tissue attributed to the service-connected 
multiple hernia repair surgeries.  This opinion seems 
plausible, based on correct facts, and therefore 
persuasive.  

The veteran testified before the undersigned in July 
2003 that he had abdominal wall pain that restricted 
him from lifting and tended to immobilize him.  

In December 2004, a VA physician opined that abdominal 
symptoms were not likely due to inguinal hernias.  
Rather, gastroesophageal reflux disease caused them.  
This opinion appears plausible, however, less 
persuasive because the physician has not explained why 
gastroesophageal reflux pain would be the more likely 
cause of lower abdomen pain radiating to the groin in a 
patient who has a history of recurring bilateral 
inguinal hernias with multiple surgical repairs and 
mesh implanted in the lower abdomen.  

Lay statements received in support of the veteran's 
claim indicate that he has been observed to suffer from 
severe abdominal pain that infers with his ability to 
lift objects.  

Thus, the Board finds that the persuasive medical 
evidence attributes lower abdominal pain to bilateral 
inguinal hernia and multiple repair surgeries with mesh 
implantation.  

The next question is whether the lower abdominal pains 
represent a separate disability for which service 
connection is in order, or whether this symptom has 
already been considered in the ratings assigned for 
inguinal hernias.  

The RO has rated the service-connected bilateral 
inguinal hernias under Diagnostic Code 7338-7339 (left) 
and Diagnostic Code 7338-7804 (right).  Ratings are 
assigned under Diagnostic Code 7338 on the bases of 
whether the hernias are large or small, whether they 
are recurrent, whether they are irreducible, whether 
surgery has been performed, whether they are considered 
inoperable, whether irremediable, and whether well 
supported by truss or belt.  Significantly, however, 
Diagnostic Code 7338 does not consider an abnormal 
amount of painful, adherent tissue or lower abdominal 
pain radiating down into the groin.  These symptoms 
appear to be outside the rating criteria for inguinal 
hernias.

Ratings are assigned under Diagnostic Code 7339 on the 
bases of postoperative wounds with weakening of 
abdominal wall, whether large or small and whether well 
supported by belt under ordinary conditions, or whether 
there is massive, persistent and severe diastases of 
recti muscles or extensive diffuse destruction or 
weakening of muscular or fascial support of abdominal 
wall so as to be inoperable.  Therefore, neither does 
Diagnostic Code 7338 consider an abnormal amount of 
painful, adherent tissue, or lower abdominal pain 
radiating down into the groin.  These symptoms appear 
to be outside the stated rating criteria for ventral 
hernias.

Ratings are assigned under Diagnostic Code 7804 on the 
basis of whether a superficial skin scar is painful.  
It is doubtful that this diagnostic code considers an 
abnormal amount of painful adherent tissue or lower 
abdominal pain radiating down into the groin.  Thus, 
resolving any remaining doubt in favor of the veteran, 
symptoms of severe abdominal pain, supported by 
competent medical evidence attributing this to service-
connected inguinal hernias represents a separate 
disability that has not been service-connected.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence for 
service connection is favorable.  Service connection 
for lower abdominal pain secondary to service-connected 
bilateral inguinal hernias must therefore be granted.  

Neuropathy

With respect to left sural neuropathy, Dr. Shaneyfelt 
attributed this to inguinal hernia repairs.  The 
veteran testified in July 2003 that a VA doctor also 
said that the two are related; however, no VA report 
contains such an opinion.  In December 2004, a VA 
physician reviewed the claims file, examined the 
veteran, and determined that a neurological disorder 
was unrelated to bilateral hernia repairs.  

The Board finds no reason to decrease the probative 
value of Dr. Shaneyfelt's favorable opinion.  While it 
is true that this doctor did not review the claims 
file, it is also true that this doctor is familiar with 
the medical history of the inguinal hernia repairs and 
left sural neuropathy, having treated the veteran for 
years.  

Neither does the Board find any reason to decrease the 
probative value of the December 2004 VA medical 
opinion.  While the VA physician offered no etiology 
for left sural neuropathy, the physician did base the 
negative opinion on correct facts and a claims file 
review.  Thus, the opinion is persuasive.  

Thus, an approximate balance of positive and negative 
medical evidence regarding the issue is before the 
Board.  "When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002).  After 
considering all the evidence of record, including the 
testimony, the Board finds that the benefit of the 
doubt doctrine is applicable.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The service connection 
claim must therefore be granted.  

Degenerative Disc Disease

The veteran asserts that this disability is directly 
related to in-service back injury, or alternatively, 
that it was caused or aggravated by service-connected 
inguinal hernias.  

A military record reflects that the veteran served as a 
cannoneer.  His service medical records reflect 
inguinal hernia repair and that he had dizzy spells and 
fainted one time on a hot day, but his records do not 
mention any back injury.  A September 9, 1962, physical 
examination report reflects no defect except bilateral 
indirect hernias.  There is no medical history 
questionnaire to accompany the September 1962 
examination report on which the veteran might have 
reported low back pain at the time of separation.  

A February 1963 VA examination report clearly reflects 
no inflammation or limitation of motion of any joint 
and is silent for any complaint of back pain and a 
February 1972 VA examination report does not mention 
any low back disorder or complaint of back pain.  
Lumbar spine osteoarthritis and degenerative disc 
disease are noted in April 2000 and later medical 
reports and the veteran first requested service 
connection for this disorder in May 2000.  These facts 
compel the conclusion that lumbar spine osteoarthritis 
was not present in service nor did it begin during the 
one year presumptive period following service.  

Regarding direct service connection for lumbar spine 
osteoarthritis, a February 2002 VA compensation 
examination report indicates that lumbar facet 
osteoarthritis "probably is related to his injury 
while he was in the Military."  The examiner based 
this opinion on the veteran's reported low back injury 
during an altercation, his assertion of no intercurrent 
low back injury since active service, and his assertion 
of persistent back pain since active service.  In a 
March 2002 addendum opinion, the VA examiner again 
maintained that lumbar facet osteoarthritis "was 
probably related to his injury which was in the 
Military."  These opinions are unpersuasive because 
the postservice VA examination reports mentioned above 
controvert the veteran's claim of continuous low back 
pain since active service.  

In July 2002, Dr. Shaneyfelt, the veteran's private 
physician, wrote:

     [The veteran] suffers from severe 
abdominal pain with left sural-neuropathy, 
directly attributable to scar tissue 
secondary to an original procedure he 
incurred in his service connection [sic].  
This hernia repair has been repeated three 
times in an attempt to remove scar tissues 
and recorrect the hernia.  This pain has now 
become so severe, it limits his daily 
activities, including the simplest form of 
ambulatory movement.  As you should know, 
inactivity breeds a multitude of problems.  
[The veteran] now suffers from chronic 
abdominal pain, cervical spondylosis, left 
rotator cuff tear confirmed by arthrogram, 
probably right rotator cuff tear, 
osteoarthritis in multiple sites, 
recurrent/chronic low back pain, tinnitus, 
and diverticulosis.  Although he forces 
himself to walk four to five (4-5) miles 
daily to try and alleviate his pain, he 
continues with chest pain with effort, a 
right bulging C5-6 disc, and testicular pain 
and swelling.  The majority of these 
conditions are directly attributable to his 
four (4) hernia repairs, the first one being 
while he was in the service, and the fact 
that his body forms an abnormal amount of 
painful, adherent tissue.

This opinion tends to relate several conditions to the 
hernia repairs; however, it is unclear as to whether 
the physician included chronic low back pain and 
osteoarthritis of the lumbar spine among the disorders 
caused or aggravated by hernia repairs.  Thus, its 
persuasive value is rather low.

In July 2003, the veteran testified before the 
undersigned that a VA physician told him that his 
weakened stomach muscles caused overuse and 
degeneration of the lumbar spine.  

In December 2004, a VA neurologist reviewed the claims 
file, examined the veteran, and concluded with this:

          However, these processes were not 
incurred during military service nor does medical 
evidence show any connection with service 
connection for his bilateral inguinal hernia 
repairs.  It is unlikely that any neurological, 
lumbar spine pathology or arthritic myalgia 
pathologies is the result of the veteran's 
service-connected residuals of bilateral hernia 
repair. ...  The C file was reviewed and this 
provider disagrees with Dr. Shaneyfelt's opinion 
dated 7/02 for any connection to the service 
connection [sic] bilateral hernia repair.  The 
abdominal symptoms are not likely attributed to 
hernia repair.  His abdominal symptoms continue 
with GERD.  The veteran does have intermittent 
nagging sensations in the left inguinal area.  
This provider does agree with Dr. Shaneyfelt in 
that this veteran does have a multitude of chronic 
problems and that inactivity does continue to 
aggravate some of these problems.  However, I am 
unable to relate any of this regarding the hernia 
repairs.  

The above opinion is persuasive with respect to finding 
no direct link between active service and lumbar spine 
osteoarthritis and degenerative disc disease because it 
is based on correct facts.  Although the veteran 
reported a back injury during active service, physical 
examinations during and shortly after active service 
reflect no back-related complaint.  Thus, the physician 
was correct in finding no link between a current low 
back disability and active service. 

The VA physician agreed with Dr. Shaneyfelt who feels 
that inactivity has aggravated some health problems.  
However, neither physician has attributed inactivity to 
a service-connected disability.  Nonservice-connected 
disabilities, including coronary artery disease, 
contribute to the veteran's inactivity.  Thus, even if 
inactivity aggravates lumbar spine arthritis, this does 
not argue for service connection, because a service-
connected disability is not responsible for inactivity.  

The veteran has attributed his lumbar spine 
osteoarthritis to active military service and/or to 
service-connected disability, however, he does not have 
specialized training in a health care field and it is 
not contended otherwise.  Lay statements are considered 
to be competent evidence of symptoms of disease, 
disability, an injury; however, when the determinative 
issue involves a question of medical nature, such as 
the diagnosis, etiology, or date of onset, as here, 
only those who have specialized training and knowledge 
are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's etiology opinion cannot be afforded any 
weight in this matter.  

Considering all the evidence, including the testimony, 
the Board finds the preponderance is against service 
connection for lumbar spine osteoarthritis with 
degenerative disc disease.  Thus, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for 
lumbar spine osteoarthritis and degenerative disc 
disease must therefore be denied.   


ORDER

Service connection for severe abdominal pain due to 
service-connected inguinal hernias is granted.  

Service connection for left sural neuropathy due to 
service-connected inguinal hernias is granted.  

Service connection for degenerative disc disease with 
osteoarthritis of the lumbar spine is denied.  


REMAND

In a February 2004 decision/remand, the Board requested 
that the RO obtain the vocational/rehabilitation 
folder.  There is no indication that an attempt was 
made to obtain the vocational/rehabilitation folder.  
The Board must ensure compliance with remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2004 decision/remand, the Board 
referred to the RO a plausible service connection claim 
for a left testicular condition secondary to the 
service-connected residuals of bilateral hernia repair.  
There is no indication that the RO has addressed this 
issue in a rating decision.  Although the Board has no 
jurisdiction over that claim, the Board may not address 
the TDIU issue in the interim.  In Harris v. Derwinski, 
1 Vet. App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991), the Court held that that an appealed 
claim was "inextricably intertwined" with another 
claim which was undecided and pending before VA.  Thus, 
the RO must address any pending service connection 
claim prior to adjudication of the TDIU claim.  
Moreover, the TDIU claim must be re-adjudicated because 
service connection for additional disability has been 
granted in this decision.  

Accordingly, the case is REMANDED for the following 
action:

1.  VA must review the file and 
ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005)), as well as VAOPGCPREC 
7-2004, are fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) 
an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective 
date for service connection for 
disabilities granted in this decision, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App 473 (2006), and (2) requests or 
tells the veteran to provide any 
evidence in his possession that 
pertains to his claim of entitlement 
to TDIU.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting TDIU.

2.  The AMC or RO must attempt to 
associate the veteran's 
vocational/rehabilitation folder, if 
one exists, with the claims file.  If 
no folder exists, that fact should be 
clearly noted in the claims file.  

3.  The AMC or RO should review the 
additional evidence, the recent grant 
of service connection, and any pending 
service connection claim and then re-
adjudicate the TDIU claim.  If the 
desired benefits are not granted, an 
SSOC should be furnished to the 
veteran and his representative.  They 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board.  

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


